Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 1Exhibit
                                                          of 15A
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 2 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 3 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 4 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 5 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 6 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 7 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 8 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 9 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 10 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 11 of 15
Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 12 of 15
Case.net: 1931-CC01381 - Docket Entries                                                                                          Page 1 of 3




                                                                                       Search for Cases by: Select Search Method...        
Judicial Links    | eFiling   | Help      | Contact Us | Print                                                                         Logon

                 1931-CC01381 - JUDY M LONG ET AL V BARNES & NOBLE ET AL (E-CASE)


                              This information is provided as a service and is not considered an official court record.
                                               Sort Date Entries:           Descending                  Display Options: All Entries       
                                                                         Ascending


03/27/2020         Entry of Appearance Filed
                   Entry of Appearance by Atty Jennie Simons on Behalf of Dfts; Electronic Filing Certificate of Service./jc
                      Filed By: PATRICIA JENNINE SIMONS
                      On Behalf Of: BARNES & NOBLE BOOKSELLERS INC A MISSOURI CORPORATION, BARNES &
                   NOBLE INC A MISSOURI CORPORATION
                   Entry of Appearance Filed
                   Entry of Appearance by Atty Daniel E Tranen on Behalf of Dfts; Electronic Filing Certificate of Service./jc
                      Filed By: DANIEL EPHRIAM TRANEN
                      On Behalf Of: BARNES & NOBLE BOOKSELLERS INC A MISSOURI CORPORATION, BARNES &
                   NOBLE INC A MISSOURI CORPORATION

03/24/2020         Corporation Served
                   Document ID - 20-SMCC-390; Served To - BARNES & NOBLE INC A MISSOURI CORPORATION;
                   Server - SO COLE COUNTY-JEFFERSON CITY; Served Date - 04-MAR-20; Served Time - 00:00:00;
                   Service Type - Sheriff Department; Reason Description - Served; Service Text - By leaving a copy with
                   Shelia Smith (designee).
                   Corporation Served
                   Document ID - 20-SMCC-389; Served To - BARNES & NOBLE BOOKSELLERS INC A MISSOURI
                   CORPORATION; Server - SO COLE COUNTY-JEFFERSON CITY; Served Date - 04-MAR-20; Served
                   Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served; Service Text - By
                   leaving a copy with Sheila Smith (designee).

02/21/2020         Summons Issued-Circuit
                   Document ID: 20-SMCC-390, for BARNES & NOBLE INC A MISSOURI CORPORATION. Summons
                   saved and attached in PDF format for Attorney to retrieve from secure case.net./cr
                   Summons Issued-Circuit
                   Document ID: 20-SMCC-389, for BARNES & NOBLE BOOKSELLERS INC A MISSOURI
                   CORPORATION. Summons saved and attached in PDF format for Attorney to retrieve from secure
                   case.net./cr

02/18/2020         Amended Motion/Petition Filed
                   Plts First Amended Petition deemed filed./cr
                   Summ Req-Circuit Pers Serv
                   Plts Request for Additional Summons; Electronic Filing Certificate of Service./cr
                      Filed By: CHERYL PRICE HOM
                      On Behalf Of: JUDY MARIE LONG, OWEN LONG
                   Order to Vacate/Set Aside
                   PLAINTIFF BY C. HOM. NO OTHER APPEARANCES. PRIOR INTERLOCUTORY JUDGMENT OF
                   DEFAULT IS NOW SET ASIDE. PLAINTIFF IS GRANTED LEAVE TO AMEND AND AMENDMENT IS
                   DEEMED FILED. JRB/dlb
                     Associated Entries: 02/14/2020 - Civil Motion Hearing Scheduled
                     Scheduled For: 02/18/2020; 9:00 AM ; JASON R BROWN; Greene

02/14/2020         Civil Motion Hearing Scheduled
                      Associated Entries: 02/18/2020 - Order to Vacate/Set Aside



                 Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 13 of 15
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                           4/2/2020
Case.net: 1931-CC01381 - Docket Entries                                                                             Page 2 of 3



                  Scheduled For: 02/18/2020; 9:00 AM ; JASON R BROWN; Greene
               Notice of Hearing Filed
               Plts Notice of Hearing as to its Motion for Leave to File First Amended Petition. Set for 2-18-2020 at 9:00
               AM; Electronic Filing Certificate of Service./cr
                  Filed By: CHERYL PRICE HOM
                  On Behalf Of: JUDY MARIE LONG, OWEN LONG
               Other Proposed Document Filed
               Plts Proposed Plts First Amended Petition; Electronic Filing Certificate of Service./cr
                  Filed By: CHERYL PRICE HOM
               Motion for Leave
               Plts Motion for Leave to File First Amended Petition; Electronic Filing Certificate of Service./cr
                  Filed By: CHERYL PRICE HOM

02/06/2020     Case Review Scheduled
               Judge/Clerk - Note
               HEARING CANCELLED PER NOTICE FILED BY COUNSEL. PULL TO REVIEW IN 45 DAY. JRB/dlb
                 Associated Entries: 01/09/2020 - Hearing Scheduled
                 Scheduled For: 02/06/2020; 9:30 AM ; JASON R BROWN; Greene

02/05/2020     Notice
               Plts Notice of Cancellation of Hearing. Sent to Court 2-6-20 at 9:40 AM; Electronic Filing Certificate of
               Service./cr
                  Filed By: CHERYL PRICE HOM
                  On Behalf Of: JUDY MARIE LONG, OWEN LONG

01/09/2020     Hearing Scheduled
                 Associated Entries: 02/06/2020 - Judge/Clerk - Note
                 Scheduled For: 02/06/2020; 9:30 AM ; JASON R BROWN; Greene
               Interlocutory/Partial Judmt
               ***Interlocutory Judgment set aside 2/18/20./cr*** Plaintiff by Atty C. Holm. No other appearances.
               Plaintiff granted Interlocutory Default Judgment. Damages Hearing set in CC-1 on 2/6/2020 at 9:30 a.m.
               Division 3 acting. JRB/ear ***Interlocutory Judgment set aside 2/18/20./cr***
                   Associated Entries: 12/27/2019 - Civil Motion Hearing Scheduled
                   Scheduled For: 01/09/2020; 9:00 AM ; JASON R BROWN; Greene

12/27/2019     Civil Motion Hearing Scheduled
                  Associated Entries: 01/09/2020 - Interlocutory/Partial Judmt
                  Scheduled For: 01/09/2020; 9:00 AM ; JASON R BROWN; Greene
               Amended Notice of Hrng Filed
               Plts Amended Notice of Hearing as to Motion for Interlocutory Default set 1/9/20 at 9:00 am. /kj
                  Filed By: CHERYL PRICE HOM
                  On Behalf Of: JUDY MARIE LONG, OWEN LONG

12/20/2019     Entry of Appearance Filed
               Entry of Appearance by Atty Joe Easter on behalf of Plts./ba
                  Filed By: JOSEPH IAN EASTER
                  On Behalf Of: JUDY MARIE LONG, OWEN LONG
               Notice of Hearing Filed
               Plts Notice of Hearing as to its Motion for Interlocutory Judgment, Set for 1-2-20 at 9:00 AM./ba
                  Filed By: CHERYL PRICE HOM
                  On Behalf Of: JUDY MARIE LONG, OWEN LONG
               Proposed Order Filed
               Plts Proposed Order for Entry of Interlocutory Judgment, Sent to Court 12-23-19 at 9:10 AM./ba
                  Filed By: CHERYL PRICE HOM
               Motion for Default Judgment
               Plts Motion for Entry of Interlocutory Order of Default Against Dft Barnes and Noble./ba



             Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 14 of 15
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                              4/2/2020
Case.net: 1931-CC01381 - Docket Entries                                                                      Page 3 of 3



                     Filed By: CHERYL PRICE HOM

12/16/2019        Corporation Served
                  Document ID - 19-SMCC-2602; Served To - BARNES & NOBLE; Server - SO COLE COUNTY-
                  JEFFERSON CITY; Served Date - 18-NOV-19; Served Time - 00:00:00; Service Type - Sheriff
                  Department; Reason Description - Served; Service Text - By leaving a copy with Capitol Corp Serv -
                  Shelia Smith (designee).

11/07/2019        Summons Issued-Circuit
                  Document ID: 19-SMCC-2602, for BARNES & NOBLE. Summons saved and attached in PDF format for
                  Attorney to retrieve from secure case.net./cr

11/06/2019        Filing Info Sheet eFiling
                      Filed By: CHERYL PRICE HOM
                  Pet Filed in Circuit Ct
                  Plts Petition./cr
                     On Behalf Of: JUDY MARIE LONG, OWEN LONG
                  Judge Assigned
Case.net Version 5.14.0.17                         Return to Top of Page                               Released 11/25/2019




             Case 6:20-cv-03103-MDH Document 1-1 Filed 04/02/20 Page 15 of 15
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                        4/2/2020
